MEMORANDUM OPINION

No. 04-05-00607-CV

IN RE CARL EVANS

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Justice
Sarah B. Duncan, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   September 21, 2005

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION
            Relator Carl Evans asks this Court to order Respondent Ralph Lopez, Sheriff of Bexar
County, to produce Relator and show cause why the pre-trial writ of mandamus should not issue or
why he should not be discharged from said restraint.
            Relator is presently incarcerated in the Bexar County Jail and he is awaiting trial on charges
of aggravated assault.  Relator was indicted on September 28, 2004.
            The Texas Court of Criminal Appeals has consistently held that mandamus will not issue to
compel a speedy trial because appeal is available in the event of conviction to test any asserted denial
of the constitutional right of speedy trial.  Hazen v. Pickett, 581 S.W.2d 694 (Tex. Crim. App. 1979); 
Ordunez v. Bean, 579 S.W.2d 911 (Tex. Crim. App. 1979).  Relator has not demonstrated that no
other adequate remedy at law is available.  
            Moreover, Relator requests this Court issue a writ of mandamus ordering the Bexar County
Sheriff to produce him for a show cause hearing on this mandamus. This Court does not have
jurisdiction to issue a writ of mandamus against the Bexar County Sheriff under these facts because
it is not necessary to enforce this court’s jurisdiction. Tex. Gov't Code Ann. § 22.221 (Vernon
2004). 
            The petition for mandamus is therefore DISMISSED FOR WANT OF JURISDICTION.
                                                                                    PER CURIAM